Citation Nr: 1603238	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-18 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left hip and pelvis degenerative joint disease.

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition (exclusive of the period from August 3, 2011, to September 30, 2011, when a temporary 100 percent rating was in effect).


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to February 2006, and from August 2006 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left hip and pelvis degenerative joint disease (DJD), assigning an initial 10 percent evaluation effective from February 28, 2009.  In that decision, the RO also reduced a 40 percent evaluation in effect since February 28, 2009, for service-connected lumbar muscle spasm, small herniated disc spondylosis condition (hereinafter thoracolumbar spine disability for ease of reference) to 10 percent, effective from April 23, 2010.  The 40 percent rating for the lumbar disability was restored by the Board in an August 2015 decision.  The Veteran's claims are now under the jurisdiction of the San Juan, Puerto Rico RO.

These matters were remanded by the Board to the San Juan RO in the August 2015 Board decision.  They have been returned to the Board for appellate review.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action is required by the RO prior to Board review of this matter.  

The Board remanded this matter with instructions to (1) obtain VA treatment records for left hip and back disability dated since January 2012, (2) assist the Veteran in obtaining any relevant private treatment records.  As VA treatment (CAPRI) records dated through December 2015 have been added to the VBMS/Virtual VA record, and the Veteran did not respond to an August 12, 2015, letter asking him to execute authorization forms for his private medical care providers, items 1 and 2 above have been carried out.  

The claims were readjudicated in a November 2015 SSOC.  Thereafter, a VA examination report of the thoracolumbar spine (with findings relevant to the left hip as well) conducted December 29, 2015, along with additional VA CAPRI records, have been added to the record.  

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C.A. § 7105  (West 2014) by adding new paragraph (e).  Under 38 U.S.C.A. § 7105(e) (West 2014), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  As the Veteran's substantive appeal was filed prior to February 2013 the provisions of 38 U.S.C.A. § 7105(e) (West 2014) are inapplicable.  Furthermore, VA has not interpreted these waiver provisions to extend to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist; therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ/RO consideration of such evidence.  

When evidence is received after the transfer of a case to the Board, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2015).  Under 38 C.F.R. § 20.1304(c) (2015), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c) (2015).  Review of this evidence has not been expressly waived by the Veteran.  Significantly, the RO developed additional evidence in the Veteran's appeal.  The Board finds the RO should consider this evidence in the first instance.  The claims, therefore, are remanded for adjudication of the issues and issuance of an SSOC prior to any further appellate review.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims based on all the evidence of record, including a review of the December 2015 VA examination report and treatment records obtained since the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

